Title: Ambrose Maréchal to Thomas Jefferson, 4 January 1820
From: Maréchal, Ambrose
To: Jefferson, Thomas


					
						Monsieur
						
							Balte
							4 janvier 1820
						
					
					Il ne me Seroit assurément jamais venu dans la pensée d’oser vous offrir un Exemplaire d’une lettre que je me Suis vu forcé d’addresser, il y a quelques mois, ala portion de mon troupeau qui réside a norfolk. Le Sujet vous est trop Etranger & la mannierre dont il est traité, trop Superficielle pour croire qu’une production de cette nature pût le moins du monde vous interesser. Cependant une Circonstance m’a determiné a vous prier d’en accepter une Copie; du moins comme une marque de mon respect pour vous.
					Il y a a peu près quatre ans qu’un Portugais, nommé Fernandes avec trois Irlandais de norfolk parvinrent par addresse a Se faire nommer Trustees. A peine furent ils Elus, qu’ils chasserent un Curé respectable que leur avoit donné mon Prédécesseur. Ils priverent ensuite la Congregation entierre de leurs Concitoyens Catholiques de l’usage même de l’Eglise qu’ils ont batis a leur frais. Enfin ils ont Engagé une Espece de moine Apostat, nommé Th. Carbry, a officier pour Eux. C’est pour Soutenir & consoler mes ouailles au milieu des violences aux quelles je les voyois Exposées que j’ai cru devoir leur addresser la lettre dont je vous envoye un Exemplaire. Depuis long tems je Savois que les auteurs de tous ces troubles, repandoient clandestinement de coté & d’autre, des feuilles imprimées, remplies des calumnies les plus grossieres. Je n’y aurois certainement fait aucune attention, S’ils n’avoient point l’impudence de les decorer de votre nom. Pas plus tard que la Semaine dernierre une personne respectable de Richmond m’a envoyé une de ces rapsodies ecrittes en forme de lettre avec cette addresse: To Thomas Jefferson Esq. formerly p President of the U. S. of America. Jamais assurément dédicace ne fut plus maladroite. ce n’est pas a une personne dont la liberalité des Sentimens est Si connue, que des persecuteurs de leurs freres devroient S’addresser; Et comme il Se pouroit qu’ils eussent eu la hardiesse de vous faire passer ces feuilles, j’ai cru que vous auriez la bonté d’accepter une reponse generale que j’ai cru devoir leur faire. D’ailleurs ayant eu occasion de parler du Card. Dugnany, j’ai pris la liberté de placer votre nom a coté du Sien, comme vous le verrez Pag. 50.
					Vous Savez sans doute que cette cet Excellent Prelat est mort a Rome, il y a environ un an. Il ne m’ecrivoit jamais sans faire une mention toute particulierre de vous & de votre Famille. Comme il avoit eu la bonté de me faire present d’une très belle croix pectorale, pour lui temoigner ma reconnoissance, je lui envoyai Toutes les pieces de monnoye frappées au Coin des Etats Unis, afin de les placer dans Son riche medailler; & la plus belle gravure que j’ai pu trouver de votre porterait pour orner Sa Magnifique Gallerie.
					J’ai tout lieu de croire qu’il aura eu le plaisir de recevoir ces petits presents de ma part, avant que Dieu l’ait Enlevé de ce monde.
					Pardon! de mon importunité.
					
						Avec beaucoup de respect Monsieur Votre très humb. Servr
						Amb. Maréchal Arch. Balte
					
				 
					Editors’ Translation
					
						
							Sir
							Baltimore 4 January 1820
						
						It would surely never have occurred to me to dare offer you a copy of a letter I was forced to send, a few months ago, to that portion of my flock residing in Norfolk. The subject is too foreign to you and the manner in which it is treated too superficial for me to believe that a work of this nature could interest you in the slightest. However, one circumstance has convinced me to ask that you please accept a copy of it, at least as a mark of my respect for you.
						About four years ago a Portuguese man named Fernandes, along with three Irishmen from Norfolk, cunningly managed to have themselves nominated as trustees. No sooner were they elected than they chased away a respectable priest appointed by my predecessor. They then deprived their entire congregation of fellow Catholics even of the use of the church they had built at their own expense. Finally, they hired a kind of apostate monk, named Thomas Carbry, to officiate for them. In order to sustain and console my sheep, whom I saw were at the mercy of these abuses, I felt that I should send them the letter of which I now send you a copy. I had long known that those responsible for these disturbances were clandestinely circulating printed sheets filled with the crudest slanders. I certainly would have paid them no heed if their authors had not had the impudence to decorate them with your name. As recently as last week a respectable person from Richmond sent me one of these rhapsodies written in the form of a letter addressed To Thomas Jefferson Esq. formerly President of the U. S. of America. Surely, there has never been a more inappropriate dedication. Those who persecute their own brothers should not have addressed themselves to a person whose liberal sentiments are so well known; and, as they might be so bold as to send these sheets to you, I thought you would be kind enough to accept a copy of the general reply I believed I ought to make to them. In any event, as I happened to mention Cardinal Dugnani, I took the liberty of placing your name next to his, as you can see on page fifty.
						You doubtless know that this excellent prelate died in Rome about a year ago. He never wrote to me without making a special mention of you and your family. When he kindly presented me with a very beautiful pectoral cross, I sent him, as an expression of my gratitude, all the coins minted in the United States, so that he could place them in his rich collection of medals, and I also sent him the most beautiful engraved portrait of you that I could find to adorn his magnificent gallery.
						I have every reason to believe that he had the pleasure of receiving my little presents before God took him from this world.
						Forgive my importunity!
						
							With much respect, Sir, your very humble servant
							Amb. Maréchal Archbishop of Baltimore
						
					
				